Per Curiam.
The question in these cases is one of priority between two mortgages. The second mortgage was recorded first, *53and there is no evidence that the mortgagee therein had actual notice of the existence of the prior mortgage when he took his. It appears, however, that the deed, under which the mortgagor held the land, expressly referred to this prior mortgage, and made his title subject to it. The deed was not recorded, but this is an immaterial circumstance. Everybody taking a conveyance of, or a lien upon, land, takes it with constructive notice of whatever appears in the conveyances which constitute his chain of title.
Decrees below affirmed.